




EXHIBIT 10-5



                     June 16, 2003



Norman J. Grossfeld
53 West 23rd Street,
New York, New York 10010

Re: Employment Agreement

Dear Mr. Grossfeld:

        I refer you to your Employment Agreement dated as of January 1, 2002
with 4Kids Productions, Inc. ("Employer").

        This letter confirms that Employer and you have agreed to amend the
Employment Agreement by deleting Subparagraph 10(f)(ii) in its entirety and
substituting for such Subparagraph the following revised Subparagraph 10(f)(ii):


  “(ii) For purposes of this Agreement, a Change of Control shall be deemed to
have occurred if (x) Alfred R. Kahn is not the Chairman and CEO of 4Kids and a
majority of directors of 4Kids do not consist of Continuing Directors (as
defined below), or (y) there has been a corporate transaction (whether in the
form of a sale or transfer of the majority of the stock, a merger, a sale of
substantially all of the assets, a reorganization or a restructuring) involving
4Kids except for a transaction in which 4Kids or subsidiaries is the acquirer
and Alfred R. Kahn remains Chairman or CEO of 4Kids. For purposes of this
Agreement, Continuing Directors shall mean individuals who constitute the Board
of Directors of 4Kids as of May 23, 2003 and any new director (s) whose election
by the Board of Directors of 4Kids or nomination for election by the
shareholders of 4Kids was approved by a vote of at least 2/3 of the directors
that are then in office who are Continuing Directors.”


        Except as expressly amended herein, the Employment Agreement is hereby
ratified and confirmed in all respects and shall remain in full force and effect
in accordance with its terms. Capitalized terms not otherwise defined herein
shall have the meanings set forth in the Employment Agreement.

        Please confirm that the foregoing satisfactorily sets forth our
understanding by signing the enclosed copy of this letter of amendment where
indicated below.


  Sincerely yours,
4Kids Productions, Inc.

  By: /s/ Joseph P. Garrity          
      Joseph P. Garrity






              Agreed to and Accepted:

         By: /s/ Norman J. Grossfeld           
                  Norman J. Grossfeld